 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDSafewayStores,Incorporated'andBakery andConfectioneryWorkers InternationalUnion ofAmerica,Local 345,International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,'Petitioner.Case 31-RC-928September 15, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOnSeptember20,1968,BakeryandConfectioneryWorkers InternationalUnion ofAmerica, Local 345, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, herein called the Petitioner, filed withRegion 31 of the National Labor Relations Board aPetitionforCertificationofRepresentativespursuant to Section 9(c) of the National LaborRelations Act, as amended. Subsequently, a hearingwas held before Norman H. Greer, Hearing Officer,for the purpose of taking testimony with respect tothe issues raised by the petition. Following thehearing and pursuant to Section 102.67 of theNationalLaborRelationsBoardRulesandRegulations and Statements of Procedure, Series 8,asamended, this case was transferred to theNational Labor Relations Board in Washington,D.C., for decision Briefs have been timely filed bythe Employer, the Petitioner, and the Intervenor.'Pursuant to Section 3(b) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardhasdelegated itspowers inconnection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds they are freefrom prejudicial error.The rulings are herebyaffirmedUpon the entire record in this case, including thebriefs of the parties. the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.Aquestionaffectingcommerceexistsconcerning representation of certain employees ofthe Employer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act for the followingreasons:The Petitioner seeks a craft severance election forallexperienced and inexperienced bakers employedby the in-store bakeries maintained by the Employerin four of its supermarkets located in the Las Vegas.Nevada, area. At the time of the hearing herein,there were aboutsevensuch bakers being sought bythe Petitioner for its prospectivebargainingunit.;Asalreadystated,thesebakersarecurrentlyrepresentated by the Intervenor under the terms of alabor agreement effective from December 1, 1965,until November 30, 1970.° This contract also coversbakeryclerks,and employees in the grocery,produce, and liquor departments, and snackbar. Themeatdepartmentemployeesareseparatelyrepresented by the Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO,which is not a party to this proceeding.ThePetitionercontends that the bakers inquestionarejourneymenbakerswhom ittraditionallyrepresentsand who perform skilleddutiesand constitute a craft unit entitled toseveranceunderthecriteriasetforthinMallinckrodt ChemicalWorks,Uranium Division,162 NLRB 387. The Employer and the Intervenorurge,interalia,that a proper construction of ourMallinckrodtdecision dictates the dismissal of thispetitionbecause the bakers sought do not havespecial interestswhich separate them from theinterestsof other employees represented by theIntervenor, are now being effectively represented bytheRetail Clerks, and the severance of the bakerswould seriously affect the stability of the existingpatternof industrial relations.For the reasonsdiscussed below, we agree with the Petitioner thatthe in-store bakers constitute an appropriate craftunit and that the petition for their severance fromthe existing unit represented by the Intervenor maybe properly entertained under theMallinckrodtcriteria.The in-store bakers sought to be represented bythePetitionerwork in retail food supermarketswhicharepartoftheEmployer'sdistrictorganization comprising 7 stores in Nevada and 2stores in California. This districtisoneof the 17districtswithin the Employer's Southern CaliforniaDivision,which comprises over 231 retail foodmarkets.Within each of the above stores theEmployer generally has a grocery department, aproduce department, snackbar, liquor department,in-store bakery. and meat department, all under thesupervision of the store manager.The Employer recognized the Intervenor as thecollective-bargaining agent for the bakers soughtherein when it opened its first in-store bakery in theLas Vegas area in 1961. This was done on the basisof a card check. As the three other in-store bakerieswere later opened, the bakers were covered by theexisting contract.When the in-store bakeries werefirstestablished, theywere designed to producebaked goods from frozen doughs shipped from the'Names appear as corrected at the hearing'RetailClerks International Association,Local No 1536,AFLCIO,herein referred to as Intervenor or Retail Clerks, was permitted tointervene at the hearing on the basis its bargaining agreement with theEmployer covers the employees sought in the petition.'Thepartiesstipulatedthatbakerydepartmentmanagers,alsosometimes called head bakers, be excluded from the unit as supervisors'The parties stipulated that this agreement does not constitute a bar tothe petition.178 NLRBNo.64 SAFEWAY STORES. INCEmployer's wholesale bakery plant. As the Boardmajority noted inSafeway Stores, Incorporated,137NLRB 1741, involving stores in the Los Angelesarea, the in-store bakers in 1961 did not exercise the"fullgamut of skills usually associated with thebakers' trade, generally did not work from recipes,and did not measure and mix the basic ingredients."In addition to their baking functions, and as part oftheir regular duties, the in-store bakers also spentabout 25 percent of their time in selling areas of thebakery department and had regular contacts withcustomers. Furthermore, all store employees workedunder direct supervision of the store manager.Accordingly, the Board majority found that thebakers in question at that time neither were skilledcraftsmen, nor did they otherwise enjoy a separatecommunity of interests from other store employees.`In1963, the Employer converted its in-storebakeries to full-fledged hand bake shops capable ofproducing about 95 percent of their vendible itemsfrom primary ingredients. and the duties and skillrequirements of bakers have markedly changed. Thein-store bakers now are required to be able to, anddo,mix and bake ingredients. according to recipesprepared by the Employer to produce breads,pastricsand other baked goods: work from raw productstoproduce finished materials: decorate cakes, etc.Among the some 70 different types of productsbaked are bread, cake, doughnuts, Danish pastry,candies.sweetbuns,cookies,andcupcakes.Although the bakers generally use the Employer'sformulas, which must be carefully followed as tocontrol and quality, some products, such as salt-freebread, have been devised by the bakers from theirown knowledge. No frozen dough is any longersupplied or used. The bakers work at ovens, mixers,and fryers, and use rolling pins, bench scrapers.spatulas, spoons, decorating bags and tubes, andother tools of skilled journeymen bakers. Testimonyadduced at the hearing indicated that a fully trainedbaker requires several years on-the-lob training. TheEmployer has an established apprenticeship trainingprogram for bakers which last 2 years. At the endof the 2-year training period, the inexperiencedbakersareadvanced to the experienced bakerclassification.Each of the in-store bakeries is headed by abakery department manager who supervises bakersand the bakery sales clerks who sell the bakedgoods.' In each store the bakeshop is part of theback store area not frequented by the public. Thebakery sales area is part of the supermarket open tothe public and is adjacent to the bakeshop area. Thebakery sales clerks wrap, package and box thevarious products baked, as an adjunct to displayingand selling it in the sales area. While the recordshows that the bakery clerks spend considerabletime in the bakery shop area. the bakery clerks`Member fanning dissented in his view, the experience and job duties ofthatgroup of bakers madethem appropriate as a craft unit, adepartmental unit, or, in that case, a residual unit413perform no baking functions and their work isentirely related to sales. Similarly, the bakers haveonly rare contact with customers. When no bakerysales clerks are on duty, sales counters are servicedby snackbar or other sales clerks from otherdepartments.Although the bakers receive the same fringebenefitsprovidedotheremployeesintheIntervenor'sbargainingunit,thebakers performtheirduties at unusual hours, including the veryearlymorning hours while the sales part of themarket is closed at most of the stores Bakers andother store employees have separate and distinctlines of seniority.From the above, and on the basis of the entirerecord,we are satisfied that the bakers soughthereinby the Petitioner are skilled journeymenperforming the skills of their craft and have acommunity of interest sufficiently separate anddistinct from that of other employees to constitutethem a separate appropriate unit, if they so desire.Further,althoughtheyhaveheretoforebeenincluded in a broader unit there has been only ashort bargaining history and when the Employerchanged its method of baking operations in 1963their separate community of interest distinguishingthem from other employees in the bargaining unitbecame substantial and apparent.'Moreover, we find insufficient basis to support thecontentions of the Employer and the Intervenor thata severance of the proposed unit of in-store bakerswould be disruptive of the pattern of bargaining orotherwise seriously affect the stability of industrialrelations.The Petitioner is a labor organizationwhichhastraditionallyrepresentedunitsofjourney men bakers and, in fact. currently representsthe in-store bakers of another employer in 3 storesin this same Las Vegas area. Moreover, the recordfurther shows that retail supermarkets of otheremployers in Southern California have contractswith affiliates of the Petitioner covering in-storebakers.and that the Petitioner's affiliates alsorepresents in-store bakers in some of the Employer'sstores located in cities in Northern California and incertain instances in Oregon. Significantly, we notethat the Employer's meat department employees areseparately represented, and that the parties make nocontention that such separate representation hasbeen disruptne of the stability of labor relations.In view of the foregoing. we conclude that thePetitioner's proposedunitconstitutes an identifiablegroup of craft bakers who are engaged in the skillsof their trade and who perform functions that arcdifferent from and not integrated with those of otherin-store employees.We further conclude that thebargaining history of their inclusion in the broaderunitdoes not militate against their severance,particularly in view of the recent changes in theThe Petitioner is not seeking to represent the bakery sales clerks'SeeJay Kay Metal SpecialitiesCorp.163NiRB 719.Buddy LCorp ,167 NLRB No 113, cfPervelIndustries163 NLRB 1037 414DECISIONSOF NATION ALLABOR RELATIONS BOARDEmployer's method of baking and the changed jobrequirements. Additionally, it appearsto usthat thehistory and pattern of collective bargaining in theindustryisinconclusive,favoringneitherthePetitioner's northe Intervenors position herein, andthat it cannot be found that the establishment of aseparateunitof in-store bakers would disturbindustrial stability insofar as the Employer's laborrelationsare concerned. In the circumstances, weconclude that the experienced and inexperiencedbakers employed by the in-store bakeries maintainedby the Employer in four of its supermarkets locatedin the Las Vegas, Nevada, area may constitute aseparate unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct, if they so desire, and that an election amongthe employees in this voting group should be held todetermine their wishes.Accordingly, we shall make nofinal unitfinding,at this time, but, as provided below, shall direct anelection among those in the following voting group:AllexperiencedbakersandinexperiencedbakersemployedbytheEmployer in itsoperations in Las Vegas and Henderson, Nevada;excluding all other employees and all supervisorsas defined in the Act.If a majority of the employeesin the voting groupvote in favor of Bakery and Confectionery WorkersInternationalUnionofAmerica,Local345,InternationalBrotherhoodofTeamsters,Chauffeurs.WarehousemenandHelpersofAmerica, they will constitute an appropriate unitand an appropriate certification will issue. If theyvoteinfavorofRetailClerksInternationalAssociation, Local No. 1536, AFL-CIO, they willremain part of the existingunit anda Certificationof Resultswill issue.[Direction of Elections omitted from publication.in order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc,156NLRB 1236,N LR B v Wyman-GordonCompany.394 U S 759 Accordingly,it is hereby directed that an electioneligibility list,containing the names and addresses of all the eligible voters,must be filed by the hmployer with the Regional Director for Region 31within 7 days of the date of this Decision and Direction of Election. TheRegionalDirector shallmake the list available to all parties to theelectionNo extension of time to file this list shall be granted by theRegionalDirectorexcept in extraordinary circumstancesFailure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed